McMurray, Presiding Judge.
Defendant was tried before a jury and convicted of violating Georgia’s Controlled Substances Act, i.e., defendant “did possess and have under his control and did sell, cocaine.” This appeal followed the denial of defendant’s motion for new trial. Held:
In his sole enumeration, defendant challenges the sufficiency of the evidence. At trial, two undercover law enforcement officers testified that they paid defendant $40 for two bags of a substance which was identified as cocaine. This evidence is sufficient to sustain the jury’s finding that defendant is guilty, beyond a reasonable doubt, of violating Georgia’s Controlled Substances Act, selling cocaine. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed. Cooper and Blackburn, JJ., concur.